Order entered October 24, 2012




                                             In The
                                   Court of Rpmfo
                          fiftb 1Bifitritt of Ifexag at Maffa5
                                      No. 05-11-00997-CV

               AMERICAN MODERN HOME INSURANCE, CO., Appellant

                                                V.

                      ALLSTATE INSURANCE COWANY, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-09181-C

                                            ORDER
       The Court has before it appellee's October 16, 2012 conditional motion for oral

argument. The Court GRANTS the motion and ORDERS that appellee may participate in oral

argument if the case is set for submission with argument.




                                                     MOLLY FRA L IS
                                                     JUSTICE